Exhibit 10.1

NINTH OMNIBUS AMENDMENT
(Apple Ridge Funding LLC)




THIS Ninth Omnibus Amendment (this “Amendment”) is entered into this 11th day of
June, 2015 for the purpose of making amendments to the documents described in
this Amendment.


WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware corporation
(“Cartus”), (ii) Cartus Financial Corporation, a Delaware corporation (“CFC”),
(iii) Apple Ridge Services Corporation, a Delaware corporation (“ARSC”) (iv)
Apple Ridge Funding LLC, a limited liability company organized under the laws of
the State of Delaware (the “Issuer”), (v) Realogy Group LLC (f/k/a Realogy
Corporation), a Delaware limited liability company (“Realogy”), (vi) U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (the “Indenture Trustee”), paying agent, authentication agent, and
transfer agent and registrar, (vii) the Managing Agents party to the Note
Purchase Agreement defined below, and (viii) Crédit Agricole Corporate and
Investment Bank (“CA-CIB”), as Administrative Agent and Lead Arranger (the
“Administrative Agent”).


WHEREAS, this Amendment relates to the following documents (as such documents
have previously been amended):


(i)    Purchase Agreement, dated as of April 25, 2000 (the “Purchase
Agreement”), by and between Cartus and CFC;


(ii)    Transfer and Servicing Agreement, dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”), by and among ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee, and
the Indenture Trustee;


(iii)    Receivables Purchase Agreement, dated as of April 25, 2000 (the
“Receivables Purchase Agreement”), by and between CFC and ARSC;


(iv)    Master Indenture, dated as of April 25, 2010 (the “Master Indenture”),
by and between the Issuer and U.S. Bank, as indenture trustee, paying agent,
authentication agent and transfer agent and registrar; and


(v)    Note Purchase Agreement, dated as of December 14, 2011 (the “Note
Purchase Agreement”), among the Issuer, Cartus, as Servicer, the financial
institutions and commercial paper conduits party thereto and the Administrative
Agent, relating to the Series 2011-1 Secured Variable Funding Notes.
        
WHEREAS, the Purchase Agreement, the Transfer and Servicing Agreement, the
Receivables Purchase Agreement, the Master Indenture and the Note Purchase
Agreement are collectively referred to in this Amendment as the “Affected
Documents”; and


WHEREAS, terms used in this Amendment and not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement, and, if not defined
therein, as defined in the Master Indenture.


NOW, THEREFORE, the parties hereto hereby recognize and agree:


1.
Amendments to Purchase Agreement. Effective as of the date hereof, the Purchase
Agreement is hereby amended as follows:

(a)     Section 6.1 of the Purchase Agreement is hereby amended to add the
following new clause (y) immediately after the end of the current clause (x) to
read as follows:
“(y) OFAC and Sanctions Laws. Unless OFAC has provided to the Originator or any
Affiliate a general or specific license authorizing the performance of certain
categories



--------------------------------------------------------------------------------



of transactions and the Originator or such Affiliate has provided prior notice
of such license to the Administrative Agent, neither the Originator nor any
Affiliate of the Originator has any portion of its assets in Sanctioned
Countries or derives any portion of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries and no proceeds of
the sales hereunder have been or will be used to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country. Neither the Originator nor any Affiliate of the Originator
is a Sanctioned Person.”
(b)     Section 7.3 of the Purchase Agreement is hereby amended to add the
following new clause (k) immediately after the end of the current clause (j) to
read as follows:
“(k) OFAC and Sanctions Laws. Unless OFAC has provided to the Originator or any
Affiliate a general or specific license authorizing the performance of certain
categories of transactions and the Originator or such Affiliate has provided
prior notice of such license to the Administrative Agent, use proceeds or permit
any Affiliates to use proceeds of the sales hereunder to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.”
(c)    Appendix A of the Purchase Agreement is hereby amended to add the
following new definitions in the appropriate alphabetical order:
““OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii)(a) an agency of the government of a Sanctioned
Country, (b) an organization controlled by a Sanctioned Country or (c) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.”
2.
Amendments to Transfer and Servicing Agreement. Effective as of the date hereof,
the Transfer and Servicing Agreement is hereby amended as follows:

(a)     The following new definition is added to Section 1.01 of the Transfer
and Servicing Agreement in the appropriate alphabetical order:
““Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956,
as amended, and the applicable rules and regulations thereunder.”
(b)     Clause (n) of Section 2.02 of the Transfer and Servicing Agreement is
hereby amended to add the following two new sentences at the end thereof:
“In making such determination, the Transferor is not relying exclusively on the
exemption from the definition of “investment company” set forth in Section
3(c)(1) or 3(c)(7) of the Investment Company Act. The Transferor is not a
“covered fund” under the Volcker Rule.”
3.
Amendments to Receivables Purchase Agreement. Effective as of the date hereof,
the Receivables Purchase Agreement is hereby amended as follows:

(a)     Clause (p) of Section 6.1 of the Receivables Purchase Agreement is
hereby amended to add the following two new sentences at the end thereof:

2

--------------------------------------------------------------------------------



“In making such determination (although other statutory or regulatory exclusions
or exemptions may be available), the Seller is relying on the exemption provided
under Rule 3a-7 of the Investment Company Act and is not relying exclusively on
the exemption from the definition of “investment company” set forth in Section
3(c)(1) or 3(c)(7) of the Investment Company Act. The Seller is not a “covered
fund” under the Volcker Rule.”
(b)    Appendix A of the Receivables Purchase Agreement is hereby amended to add
the following new definition in the appropriate alphabetical order:
““Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956,
as amended, and the applicable rules and regulations thereunder.”
4.
Amendments to Master Indenture. Effective as of the date hereof, Section 1.01 of
the Master Indenture is hereby amended to add the following new definitions in
the appropriate alphabetical order:

““OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii)(a) an agency of the government of a Sanctioned
Country, (b) an organization controlled by a Sanctioned Country or (c) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.”
5.
Amendments to Note Purchase Agreement. Effective as of the date hereof, the Note
Purchase Agreement is hereby amended as follows:

(a)    The definition of “Commitment Termination Date” contained in Section 1.01
of the Note Purchase Agreement is hereby amended to replace the reference
therein to “June 12, 2015” with “June 10, 2016”.
(b)    Section 4.01 of the Note Purchase Agreement is hereby amended to restate
clause (i) thereof in its entirety and add the following new clauses (m) and (n)
immediately after the end of the current clause (l) to read as follows:
“(i) The Issuer is not, and is not controlled by, an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, and in making such determination (although other statutory or
regulatory exclusions or exemptions may be available), the Issuer is relying on
the exemption provided under Rule 3a-7 of the Investment Company Act and is not
relying exclusively on the exemption from the definition of “investment company”
set forth in Section 3(c)(1) or 3(c)(7) of the Investment Company Act.
(m)    The Issuer is not a “covered fund” under the Volcker Rule.
(n)    Unless OFAC has provided to the Issuer or any Affiliate a general or
specific license authorizing the performance of certain categories of
transactions and the Issuer or such Affiliate has provided prior notice of such
license to the Administrative Agent, neither the Issuer nor any Affiliate of the
Issuer has any portion of its assets in Sanctioned Countries or derives any
portion of its operating income from investments in, or transactions with

3

--------------------------------------------------------------------------------



Sanctioned Persons or Sanctioned Countries, and no proceeds of the Purchase or
any Increase hereunder have been or will be used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country. Neither the Issuer nor any Affiliate of the
Issuer is a Sanctioned Person.”
(c)    Section 5.01 of the Note Purchase Agreement is hereby amended to add the
following new clauses (p) immediately after the end of the current clause (o) to
read as follows:
“(p)    Unless OFAC has provided to the Issuer or any Affiliate a general or
specific license authorizing the performance of certain categories of
transactions and the Issuer or such Affiliate has provided prior notice of such
license to the Administrative Agent, the Issuer shall not use the proceeds of
the Purchase or any Increasehereunder to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.”


6.
Increase and Reduction in Stated Amount. Pursuant to Section 2.05(b) of the Note
Purchase Agreement, the Issuer hereby irrevocably requests an Increase in the
Stated Amount in an amount equal to $50,000,000. The requested date of such
increase is June 11, 2015 (the “Increase Effective Date”). After giving effect
to the increase, the Stated Amount shall be $375,000,000. The Purchaser Group
whose Purchaser Group Limit will be increased is CA-CIB. The Committed Purchaser
whose Commitment will be increased is CA-CAB. After giving effect to the
increase, the Pro Rata Shares will be (i) CA-CIB 51.250%, (ii) The Bank of Nova
Scotia 21.667%, (iii) Wells Fargo Bank, N.A. 16.250% and (iv) Barclays Bank PLC
10.833%. Pursuant to Section 2.05(a) of the Note Purchase Agreement the Issuer
hereby irrevocably requests a subsequent reduction in the Stated Amount on
October 16, 2015 (the “Increase Termination Date”). The required amount of such
reduction is an amount equal to $50,000,000. After giving effect to the
reduction the Stated Amount shall be $325,000,000. The Purchaser Group whose
Purchaser Group Limit will be decreased is CA-CIB. The Committed Purchaser whose
Commitment will be decreased is CA-CIB. After giving effect to the decrease, the
Pro Rata Shares will be (i) CA-CIB 43.75%, (ii) The Bank of Nova Scotia 25.00%,
(iii) Wells Fargo Bank, N.A. 18.75% and (iv) Barclays Bank PLC 12.50%.
Notwithstanding anything to the contrary contained in the Transaction Documents,
on the Increase Effective Date, the proceeds of such non pro rata Increase will
be used to repay each other Purchaser Group to the extent necessary to cause
such Purchaser Group’s percentage share of the Series Outstanding Amount to be
equal to its Pro Rata Share; provided, that any such Increase shall otherwise be
subject to all of the conditions precedent in the Transaction Documents,
including the conditions in Section 3.03 of the Note Purchase Agreement and the
condition that the amount funded by any Purchaser Group shall not exceed its
Purchaser Group Limit. On the Increase Termination Date, unless the Amortization
Period has commenced or an Event of Default has occurred and is continuing, (i)
each Purchaser Group other than CA-CIB’s Purchaser Group shall fund a non pro
rata Increase (provided, that any such Increase shall otherwise be subject to
all of the conditions precedent set forth in Section 3.03 of the Note Purchase
Agreement) in the amount necessary to cause its percentage share of the Series
Outstanding Amount to be equal to its Pro Rata Share after giving effect to the
reduction in the Stated Amount on the Increase Termination Date, and (ii) the
proceeds of such non pro rata Increase will be used to repay CA-CIB to the
extent necessary to cause CA-CIB’s Purchaser Group’s percentage share of the
Series Outstanding Amount to equal its Pro Rata Share. If such non-pro rata
Increase on the Increase Termination Date is not funded in accordance with the
immediately preceding sentence due to the failure of the conditions precedent to
be satisfied, then, (i) such non-pro rata Increase shall be funded on the first
Business Day following the Increase Termination Date on which the conditions are
so satisfied (it being understood that if the Amortization Period commences
during such interim period, such non-pro rata Increase shall not be funded);
(ii) during such interim period and during the Amortization Period if it has
commenced during such interim period, (x) the Purchaser Group Limit of CA-CIB’s
Purchaser Group shall be deemed to remain equal to the greater of (1) its
percentage share of the Series Outstanding Amount and (2) its Purchaser Group
Limit as in effect after giving effect to the decrease in its Commitments on the
Increase Termination Date, and (y) each Purchaser Group’s pro rata share of all
payments shall be calculated accordingly based on the actual percentage share


4

--------------------------------------------------------------------------------



of the Series Outstanding Amount funded by each Purchaser Group, and (iii) the
Issuer shall not be deemed to be in default solely because the Series
Outstanding Amount exceeds the then outstanding amount of the Commitments.


7.
Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture and Section 2.05(b) of the Note Purchase
Agreement).



8.
Conditions Precedent. This Amendment shall be effective upon (a) the Indenture
Trustee’s receipt of counterparts to (i) this Amendment and (ii) that certain
Renewal Fee Letter, dated the date hereof (the “Renewal Fee Letter”), by and
between the Issuer and each Managing Agent, in each case, duly executed by each
of the parties thereto, (b) the Issuer’s payment of all fees required to be paid
on or prior to the date hereof in accordance with the Renewal Fee Letter in
accordance with the terms thereof and (c) the Issuer’s payment and/or
reimbursement, to the extent invoiced, of the Administrative Agent’s, each
Managing Agent’s and each Purchaser’s reasonable costs and expenses incurred in
connection with this Amendment and the other Transaction Documents.



9.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.



10.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.



11.
References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.



12.
Reaffirmation of Performance Guaranty. Effective as of the date hereof, Realogy,
in its capacity as the Performance Guarantor under the Performance Guaranty,
hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.



13.
No Waiver. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Affected Documents other than as
set forth herein, each of which Affected


5

--------------------------------------------------------------------------------



Documents, as modified hereby, remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.


14.
Issuer Representations re: Outstanding Series. As of the date hereof, the Issuer
represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.



[SIGNATURE PAGES FOLLOW]



6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION




By:_/s/ E. J. Barnes______________
Name: Eric. J. Barnes
Title: SVP & CFO




CARTUS FINANCIAL CORPORATION




By:_/s/ E. J. Barnes______________
Name: Eric. J. Barnes
Title: SVP & CFO






APPLE RIDGE SERVICES CORPORATION




By:_/s/ E. J. Barnes______________
Name: Eric. J. Barnes
Title: SVP & CFO




APPLE RIDGE FUNDING LLC




By:_/s/ E. J. Barnes______________
Name: Eric. J. Barnes
Title: SVP & CFO




REALOGY GROUP LLC




By:_/s/ Anthony Hull_____________
Name: Anthony E. Hull
Title: EVP, CFO & Treasurer



Signature Page to Ninth Omnibus Amendment



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar




By:_/s/ Michelle Moeller________________________
Name: Michelle Moeller
Title: Vice President



Signature Page to Ninth Omnibus Amendment



--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and a
Managing Agent




By:_/s/ Kostantina Kourmpetis___________________
Name: Kostantina Kourmpetis
Title: Managing Director




By:_/s/ Michael Regan__________________________
Name: Michael Regan
Title: Managing Director







Signature Page to Ninth Omnibus Amendment



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as a Managing Agent




By:_/s/ Peter Gartland___________________________
Name: Peter Gartland
Title: Director





Signature Page to Ninth Omnibus Amendment



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent




By:_/s/ Elizabeth R. Wagner_____________________
Name: Elizabeth R. Wagner
Title: Vice President



Signature Page to Ninth Omnibus Amendment



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Managing Agent




By:_/s/ John McCarthy_____________________
Name: John McCarthy
Title: Director







Signature Page to Ninth Omnibus Amendment

